Citation Nr: 1612939	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  10-35 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Shana M. Dunn, Attorney


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1969 to May 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In a remand dated October 2014, the Board determined that, based on Rice v. Shinseki, 22 Vet. App. 124 (1996), the issue of entitlement to TDIU had been raised.  The Board then remanded the issue to the Agency of Original Jurisdiction (AOJ) for further development.  In October 2014, the Veteran was issued a supplemental statement of the case (SSOC).

The Board notes that in December 2014, the Veteran requested that the record be held open for 6 months so that his attorney could be afforded an opportunity to review the file.  In a March 2015 appellate brief to the Board, his attorney withdrew the request for additional time and waived AOJ review of the evidence attached, which included tax information from years 2011, 2012, and 2013. 

As a final preliminary matter, Board notes that this appeal was processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  


FINDING OF FACT

The Veteran is service connected for posttraumatic stress disorder, rated at 70 percent disabling, diabetes mellitus type II, rated at 20 percent disabling, bilateral hearing loss, rated at 20 percent disabling, and tinnitus, rated at 10 percent disabling.  The Veteran's combined rating is 80 percent. 



CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

In this case, the Board is granting in full the benefit sought on appeal. Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.   Entitlement to TDIU

In this case, the Veteran has asserted that his service-connected posttraumatic stress disorder (evaluated at 70 percent disabling), diabetes (20 percent), and hearing loss (20 percent) prevent him from following any substantially gainful occupation.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered in determining whether unemployability exists are the Veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991). Consideration may not be given to the Veteran's age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  For a Veteran to prevail on a claim of entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, in an October 2014 decision, the Board found that the issue of entitlement to a TDIU rating was raised and is inextricably intertwined with the issue of the rating for bilateral hearing loss and remanded it for further development, based on Rice.  The Board also notes that the Veteran filed an applicable for increase compensation based on unemployability in August 2014.

The Veteran is service connected for posttraumatic stress disorder, rated at 70 percent disabling, diabetes mellitus type II, rated at 20 percent disabling, bilateral hearing loss, rated at 20 percent disabling, and tinnitus, rated at 10 percent disabling.  The Veteran's combined rating is 80 percent.  As such, the Veteran meets the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a total rating based on individual unemployability.  The determinative issue is whether the Veteran was shown to be unable to secure and follow a substantially gainful occupation because of his service-connected disabilities. 

The Veteran was afforded a VA examination in May 2014 for his PTSD.  It was noted that the Veteran relies on his wife to interact with guests and although he has known some guests for many years, he avoids interaction for the most part.  The examiner found that the Veteran has occupational and social impairment with reduced reliability and productivity and that the Veteran experiences difficultly in establishing and maintaining effective work and social relationships. 

The Board recognizes that in the Veteran's March 2011 VA examination for posttraumatic stress disorder, and his August 2011 VA examination for diabetes, both examiners found that the Veteran's disabilities did not impair his employment.  Specifically, in the March 2011 examination, the examiner noted that the Veteran owned a hotel and campground for 14 years but never inquired about the Veteran's duties or how his disabilities affect his ability to work.  Therefore, the Board finds these opinions of little probative value as such opinions were not provided with a rationale.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (" a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Additionally, these examinations addressed whether one of the Veteran's individual disabilities impair his ability to work.  The Board notes that the Veteran has various psychological and physical disabilities. 

The Veteran's income as of 2013 was $12,492 per year, which is only $604 over the poverty threshold.  The evidence shows that the Veteran works for approximately ten hours a week at his family business.  His employment does not require him to interact with customers and his inefficiency, as noted in his May 2014 VA examination, would not be tolerated in any other employment setting.  Therefore, because the Veteran is limited to employment in a protected environment, the Board finds that the Veteran engages in work that is not more than marginal employment. 


Considering the Veteran's various physical and psychological disabilities together with all evidence of record, the Board finds that the Veteran is precluded from gainful employment due to his service connected disabilities.  As such, the Veteran's claim is granted.


ORDER

Entitlement to TDIU is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


